DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 6/10/22. As directed by the amendment: claims 1, 6 and 10-11 have been amended, claims 3-5 and 7-8 have been canceled, and no new claims have been added. Thus, claims 1-2, 6 and 9-16 are presently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven C. Wiemer on 7/14/22.
The application has been amended as follows: 

Claim 1, line 11: “along a planar surface” changed to --along [[a]]the planar surface--.
Claim 1, 6th to last line “internal frame structure” changed to --internal frame structure;--.
Claims 2, 6, 9-12 and 14-16 change the first word “A” to --[[A]]The--.
Claim 9, last line “a substantially” changed to --[[a substantially]]said--.
Claim 13, line 1 “a fold-flat” changed to --[[a]]the fold-flat--.
Claim 13 line 4 “a planar surface of said central panel such that it” changed to --[[a]]the planar surface of said central panel such that [[it]]the endoskeleton member--.
Claim 14, lines 1-2 “said central panel comprises a generally square or rectangular central region defining” changed to --said central [[panel]]region comprises a generally square or rectangular shape [[central region]] defining--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein said first and second elongate longitudinal arm portions each comprise a generally triangular frame member comprising a pair of arms spaced apart at said central region and meeting at an apex opposite said central region, with respect to claim 1.
The closest prior art of record includes Facer et al. (2008/0271737), Qu et al. (2018/0368492) and Vasiliev et al. (2018/0353782) to face masks, but who fail to teach the claimed limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785